Decree affirmed. This petition in equity by a husband against his wife seeks an order awarding him ownership of a joint savings bank account and requiring the respondent to deliver to him certain United States government savings bonds. The evidence is not reported, and the only findings are recitals in the decree, from which the respondent appealed. These recitals are that the petitioner contributed two fifths and the respondent three fifths to the savings account, the balance of which is $6,489.11; and that the respondent has in her possession a certain savings bond in the names of both to which each contributed equally, and certain other savings bonds in the name of the petitioner purchased by him. The decree ordered that the parties execute and deliver to each other necessary instruments to enable the petitioner and the respondent respectively to withdraw $2,595.64 and $3,893.47 from the savings account; that the respondent either pay to the petitioner one half of the value of the savings bond in their joint names or surrender the bond and pay one half of the proceeds to the petitioner; and that the respondent deliver to the petitioner all savings bonds in his name now held by her. The order of the decree was not precluded by the factual recitals in it. Swenson v. Swenson, 320 Mass. 105. There was no error.